Citation Nr: 1508307	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  06-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for post-operative residuals, tear of the right popliteal artery and vein.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that rating decision, the RO reopened a previously denied claim for entitlement to service connection for a right knee meniscectomy, and confirmed and continued the denial of the underlying claim.  The RO also denied service connection for a left knee disability (degenerative arthritis) and an increased rating for post-operative residuals, tear of the right popliteal artery and vein.

As the Veteran relocated during the pendency of the appeal, the VA Regional Office in North Little Rock, Arkansas subsequently assumed jurisdiction.

In August 2009, the Veteran testified before the undersigned during a Travel Board hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder.

In May 2011, February 2013, and September 2013 the Board remanded this matter to the RO to afford due process and for other development.  The case was thereafter returned to the Board.

In a May 2011 decision, the Board reopened the Veteran's claim for service connection for residuals of a right knee meniscectomy, claimed as secondary to the Veteran's service-connected residuals of a tear of the right popliteal artery and vein, and remanded that issue to the Appeals Management Center (AMC) for development.  In the same decision, the Board also remanded a separate claim for service connection for a right knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.  The Board notes that the Veteran's claim for service connection for any right knee disorder essentially incorporated the specific claim for service connection for a right knee meniscectomy.  Therefore, the Board reclassified these matters as a single claim for service connection for a right knee disorder, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In the May 2011 decision, the Board also remanded claims for service connection for a left knee disorder and for an increased rating in excess of 10 percent for post-operative residuals, tear of the right popliteal artery and vein.

The AMC attempted compliance with the Board's May 2011 remand requests, to include affording the Veteran VA examinations in June 2011.  After the AMC recertified the Veteran's claims to the Board, in February 2013 the Board again remanded the matters.  In the February 2013 remand, the Board found that the June 2011 VA medical examination reports were inadequate as written, and determined that further development was required, to include the provision of additional VA medical examinations.  The record indicates that the AMC attempted to comply with the Board's February 2013 remand instructions by affording an additional VA medical examination in April 2013.  In the September 2013 remand, the Board found that the April 2013 VA examination was inadequate as written and remanded for further development.

In May 2014, the Board requested an independent medical expert opinion.  A response was received in July 2014.  The Veteran was provided with a copy of the medical opinion obtained, and the matter at hand is again before the Board for appellate review.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.

The issues of entitlement to service connection for right and left knee disorders, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's residuals, tear of the right popliteal artery and vein are manifested by one scar that is superficial and painful, and which covers less than 12 square inches; the scar is not a burn scar, is not unstable, and is not productive of limitation of motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-operative residuals, tear of the right popliteal artery and vein have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10 (2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (effective before and after October 23, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id. 

The Veterans Claims Assistance Act (VCAA)

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini, supra, after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

As noted above, VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Although the March 2004 notification letter to the Veteran in this case regarding his claim for an increased evaluation for residuals, tear of the right popliteal artery and vein did not include the criteria for assigning effective dates, see Dingess, supra, because the Board will deny the increased rating claim, this deficiency is harmless.  The March 2004 notice letter otherwise complies with 38 U.S.C.A. § 5103(a).

Consequently, a remand to provide notice as to how effective dates are assigned is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). 

The Board consequently finds that VA's duty to notify the Veteran has been fulfilled.

As to VA's duty to assist the Veteran, the RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2014).  Specifically, the RO secured and associated with the claims file all evidence the Veteran identified as being pertinent to his appeal, including service treatment records and post-service treatment records.

VA examinations were conducted with respect to the claim in June 2011 and April 2013 (with an addendum dated October 2013); and an independent medical expert's opinion was obtained in July 2014.  In reviewing the October 2013 addendum and the July 2014 independent medical examiner's report, the Board finds that those documents are adequate for the purpose of adjudicating the increased rating matter before the Board.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2009 Board hearing. 

In sum, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in connection with his claim. 

Post-Operative Residuals, Tear of the Right Popliteal Artery and Vein

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims. 

When there is an approximate balance of positive and negative evidence, i.e., when the evidence is in a state of "equipoise," regarding any issue material to the determination of a matter, the Board must give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b) (West 2014).

The Board notes that the Veteran's post-operative residuals, tear of the right popliteal artery and vein has been rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective November 1979.  In January 2004, the Veteran filed a claim for an increased rating from which this appeal originates.

The regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  Those revised provisions are applicable only to claims received on or after October 23, 2008.  However, although the current claim was received prior to that date, the record reflects that the Veteran has also been rated under the new regulations, and thus, the Board finds that a request for rating under the new regulations has been implicitly made and that both apply in this case.  See 73 Fed. Reg. 54708 (Sept. 23. 2008).  Specifically, the May 2013 Supplemental Statement of the Case considered the new regulations.  

The Board finds that, in addition to Diagnostic Code 7804, under the old criteria, Diagnostic Codes 7802, 7803, and 7805 are also applicable to the Veteran's claim.  Under the new criteria, Diagnostic Codes 7802, 7804, and 7805 are also applicable to the Veteran's claim, because those criteria contemplate scars other than of the head, face, or neck.  The Veteran's scar has not been described as deep or limiting motion, and thus Diagnostic Code 7801, under either the old or the new rating criteria is not applicable.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial, that does not cause limitation of motion, and which measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7802 provides for a 10 percent rating for a scar other than on the head, face, or neck, that is superficial and nonlinear and measures an area or areas of 144 square inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7803 provides for a maximum 10 percent rating when there are superficial, unstable scars. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provides for a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Under the criteria in effect since October 23, 2008, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent evaluation is warranted for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014). If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Note (2). 

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7805 provides for scars, other, to be rated based upon limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Under the criteria in effect since October 23, 2008, Diagnostic Code 7805 provides for other scars to be evaluated by any disabling effects not considered in a rating provided under codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

VA treatment records dated from April 2004 to May 2006 note that the popliteal injury repair was successful.  These records do not document any residual disability due to the surgery other than the scar.

At a May 2004 VA examination, the Veteran reported increased aching of the knee joint itself as well as aching in the posterior popliteal area with weather change and with squatting.  The Veteran denied any claudication or edema of the legs.  The examiner noted a 5-inch vertical scar of the right popliteal area in the midline that was well-healed, without keloid formation, tenderness, or adherence to the underlying tissue.  It was considered as mildly deforming.  There were some superficial varicosities surrounding the scar.  There was no tenderness on deep palpation of the popliteal fossa.  The impression was popliteal artery and vein tear during meniscectomy with current soft tissue cold and pressure hypersensitivity, but good results of arteriovenous repair.

At the Veteran's March 2007 VA examination, the examiner noted that the claims file had been reviewed.  The Veteran noted that since his last VA examination in 2004 his pain had worsened in the right knee.  He reported experiencing constant pain in the popliteal fossa, which was worse after a long day at work.  The Veteran reported that he worked as a welder and had to walk long distances and frequently had to squat, which aggravated his right knee pain.  He noted that the knee pain was also worse with a change in the weather.  He explained that he was unable to stand more than 30 minutes prior to the onset of pain in the popliteal fossa.  He was also unable to sit more than two hours prior to the onset of pain.  He did not participate in any exercise program.  He reported taking Darvocet on an as needed basis for pain.  

The examination showed a 5.5 inch x 0.5 inch linear scar in the right popliteal fossa.  The scar was well-healed and superficial in nature.  There was minimal pain with examination of the scar.  The scar was not adhesed to underlying tissue.  The texture and color of the skin was consistent with the surrounding tissue.  The scar was not unstable.  There was no significant elevation or depression of the scar.  There was no inflammation, edema, or keloid formation.  There was no limitation of motion or function caused by the scar.  The right lower extremity was warm and well perfused.  Dorsalis pedis and posterior tibial pulses were normal.  There was no edema or erythema or skin breakdown.

At his August 2009 Travel Board hearing, the Veteran stated that it bothered him to squat down, and that if he sat for long periods of time it hurt to straighten the leg back up.  The Veteran testified that for about seven years after the surgery for his tear of the right popliteal artery and vein he was seen by VA every three months for knee injections to try and relieve that pain.  The Veteran noted that he asked about a clip that was purportedly placed to hold the vein together.  He thought it was possible that this clip was clipped onto a nerve or something else to keep causing discomfort in the back of his leg.  

At his June 2011 VA examination, the examiner noted that in September 1978 the Veteran underwent open arthrotomy of the right knee to repair a medial meniscus tear.  During the procedure the right popliteal artery and vein were transversely lacerated, and the Veteran underwent an aortogram to confirm followed by artery and vein surgery to repair the laceration.  The examiner noted that there was now a scar 13 cm vertically oriented, traversing the popliteal space, 1/2 cm wide, which was nontender.  The scar did not retract, and thus did not inhibit bending of the knee or straightening of the knee to its fullest extent.  The Veteran complained that when he walked he would sometimes have pain in the back of the knee.  The examiner noted that the scar itself was not ulcerated or broken down and was not adherent to underlying tissue.  There were no incisional hernias.  The examiner again noted that there was no limitation of function of the right knee due to the scar.  It was further noted that there was adequate blood flow to the right lower extremity, equal to the unoperated left lower extremity.  

The Veteran complained of right knee pain posteriorly, as well as in the peripatellar area.  Neither knee locked or went out.  On examination, the Veteran walked with a normal gait.  Visual examination showed his legs to be symmetrical in appearance.  There was no atrophy or deformity.  His neurologic examination showed intact sensation.  He had peripheral neuropathy by electromyogram, but this was not present to clinical examination.  His motor strength was 5/5.  His reflexes at the knees were 2+ and equal.  His ankle jerks were trace and equal.  He had range of motion of 0 to 135 degrees in both knees without any complaints of discomfort.  There was patellofemoral crepitation.  X-rays showed minimal degenerative change in the medial compartments and spurring around the patellae on both sides.

The examiner diagnosed bilateral knee early degenerative arthritis.  He indicated there was no evidence to connect this condition to his steroid injections or his popliteal artery surgery.

At the Veteran's April 2013 VA examination, the examiner indicated that the Veteran did not have scars that were painful and/or unstable, or where the total area of all related scars were 39 square cm (6 square inches) or greater.  The examiner noted that the Veteran had a good popliteal pulse and in the ankle and foot he had 2+ dorsalis pedis (DP) pulses and posterior tibial (PT) pulses with good color and refill.  He had bilateral symmetrical decreased sensation 1+ from both mid-calves down; the examiner indicated that this was not related to the surgery.  The examiner noted that the vascular condition impacted the Veteran's ability to work in that the Veteran's ability to squat and stretch at will was limited.  

As noted previously, the Board remanded for further development, to include VA examinations.  The Board determined that the June 2011 VA examination was inadequate because the examiner did not specifically address whether the Veteran suffered from any neurological symptoms secondary to the popliteal artery and vein injury at any time during the claim.  The Board also determined that the April 2013 VA examination was inadequate.  The April 2013 examiner reported that the Veteran had bilateral and symmetrical decreased sensation below the mid-calves, but stated that these symptoms were not "related to his knee surgery or vascular repair" without any further explanation.

An October 2013 VA opinion noted that the Veteran's claims file (efolders) had been reviewed.  The examiner first noted that the Veteran's knee pain was caused by osteoarthritis unrelated to service.  As to any relationship of the arthritis to the vascular repair, the examiner noted that the Veteran had a right medial meniscus tear in 1978 that required surgery, during which he suffered an incidental tear of the posterior vasculature that required repair.  The examiner noted that this was outside of the joint of the knee and that the medical literature did not support increasing arthritis due to this type of vascular repair.  He concluded that the Veteran's right knee condition was not related to the vascular repair.  He noted that the Veteran had frequent documentation of good blood flow in the distal arteries of the knees (dorsalis pedis and posterior tibial arteries) with 2+ and symmetrical findings at the examination.  He explained that the vessels were external to the knee joint and did not cause arthritis.  His bilateral lower extremity examination showed bilateral and symmetrical decreased sensation by monofilament test below mid-calf.  The examiner noted that this was not a common finding with aging, but that nerve studies did not support injury to the right lower extremity nerves as compared with the left.  The examiner explained that steroid injections in the knee have not been linked to the development of osteoarthritis, but are used to treat the condition.  The examiner pointed out that the artery and vein examination dated in April 2013, and specifically item number 6 should have read that there was no impact on the Veteran's work related to his artery and vein condition but that there was an impact due to his arthritis condition limiting squatting and stretching.  The examiner stated that problems with the squatting and stretching were related to the Veteran's bilateral knee condition, but that no neurological condition or symptomatology was related to the vascular repair.  As for physical findings relating to the scar, the examiner noted that there was a 14 cm x 1 cm well healed scar on the posterior knee that was the color of the surrounding skin, mildly tender to the touch, and which did not limit range of motion.  It was not adhesed, unstable, elevated or depressed. 

The independent medical expert opinion dated in July 2014 noted that the Veteran underwent a right medial meniscectomy in 1978, during which the popliteal artery was lacerated accidentally, and that the lacerations were repaired.  The physician noted that in 1981 a special orthopedic and general surgical examination revealed a postoperative scar with no evidence of any secondary dystrophic changes.  He noted that there was mild asymmetry of the right calf compared to the left, with no other musculoskeletal deficits seen in the record.  The physician noted that between this period and 2004, the Veteran had a number of follow-ups and that diagnoses of degenerative arthritis of both knees joints were made.  The physician noted that a July 2008 orthopedic surgery resident note at the time of follow-up for right knee arthroscopy had documentation revealing normal motor and sensory examination in the superficial peroneal, deep peroneal and tibial nerve distributions of the right lower extremity.  He noted that a December 2008 primary care note showed no abnormal neurological symptoms, and a normal neurological examination.  He further noted that a neurology note dated in March 2011 indicated that neurological symptoms had been documented following hip surgery, when the Veteran developed weakness of both legs and could not feel for hours; the examination findings were sensory loss to temperature and vibration in a length dependent pattern.  The physician pointed out that EMG/NCV testing done had shown length dependent axonal sensory neuropathy, and that the diagnosis of nonspecific peripheral neuropathy was given.  A neurology follow-up note in December 2011 indicated neurological symptoms were documented following left shoulder surgery in January 2010, when the Veteran developed weakness of both legs and could not feel for 3 to 4 hours; this improved with residual numbness and some aching pain, and the Veteran had denied worsening of symptoms.  The physician noted that examination at the time revealed normal motor examination with decreased sensation to pin in glove and stocking distribution.  There was decreased vibration in the feet.  EMG/NCV testing done in March 2011 showed a length dependent axonal sensory neuropathy.  

The physician noted that he had reviewed the VA examiners' findings.  The physician opined that the Veteran had continued pain in his knees that was different than the non-service connected arthritis, and that from reviewing the history and several examination findings and tests, he did not believe this was a neural injury.  He stated that no neurological residuals were noted in the examination findings in several clinical notes reviewed.  The physician noted that on reviewing the examination reports, the Veteran had mild calf muscle wasting in 1981, and that there had been several neurological and musculoskeletal examinations between this time and 2013.  The motor examination had been normal and there was no evidence of muscle wasting.  The examiner stated the sensory findings of decreased sensation had been documented since 2010 following "?shoulder/?hip surgery (inconsistent symptoms by Veteran)" and this was independent of the initial service related injury.

Analysis

Overall, the evidence of record does not support a higher rating above 10 percent. 38 C.F.R. § 4.7.  Initially, under either the old or new criteria, the Veteran does not contend, and the objective evidence does not demonstrate, that the resulting scar from the 1978 surgery was a burn scar, or a scar affecting the head, face, or neck.  Consequently, Diagnostic Code 7800 is not for application. 

The record shows that the service-connected residual scar is stable, as consistently shown on examination.  In addition, each examiner has consistently noted that the scar is superficial and non-adherent.  Moreover the March 2007 and June 2011 examiners noted that the scar did not affect function in the right leg.  The scar has measured 2.75 square inches, or 6.5 to 14 square centimeters.  Thus, under the old criteria, a rating in excess of 10 percent is not warranted because the probative evidence of record does not demonstrate a deep scar or one that causes limited motion exceeding 77 square cm. (Diagnostic Code 7801), or a scar causing limitation of function of an affected part (Diagnostic Code 7805).  Moreover, the Veteran is already receiving the maximum 10 percent rating available under Diagnostic Code 7804 for a superficial, painful scar.  38 C.F.R. § 4.118 (2008). 

Even under the new criteria, a rating in excess of 10 percent is not warranted because the probative evidence of record does not demonstrate scars that are deep and nonlinear, at least 77 sq. cm. in area but less than 465 sq. cm. (Diagnostic Code 7801).  Nor does the evidence support a separate rating for any disabling effects not considered under Diagnostic Codes 7800-7804 (Diagnostic Code 7805).  The Veteran is already receiving a 10 percent rating under Diagnostic Code 7804 for one scar that is unstable or painful.  The probative evidence of record only reflects a single well healed scar on the posterior knee, that is mildly tender to the touch, that does not limit range of motion, that is not unstable, and which covers an area of no more than 14 square centimeters.  VA examiners have noted that the scar is superficial. 

Based on the evidence of record, the Board finds that a higher or separate rating is not warranted for the Veteran's post-operative residuals, tear of the right popliteal artery and vein.  The currently assigned 10 percent rating contemplates the tenderness and pain noted during his VA examinations, consistent with Diagnostic Code 7804.  The VA examiners have concluded that the scar does not actually result in any functional impairment of the knee or leg.  VA examinations specifically noted the scar was not adhering to the underlying tissue and was not accompanied by ulceration or skin breakdown.  Therefore, higher or separate ratings under Diagnostic Codes 7801, 7802, 7803, or 7805 are not warranted. 

The Board has also considered the Veteran's statements that his post-operative residuals, tear of popliteal artery and vein may encompass residuals other than that of the scar.  He contends that his knee pain may be due in part to the clip used in the 1978 repair.  He also points to claimed neurological problems he is experiencing.  To the extent that he contends that a higher rating should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected residuals, tear of popliteal artery and vein have worsened or include other residuals.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the symptoms that the Veteran described, such as pain, outside of the scar site, decreased sensation, and problems with squatting and stretching have been attributed by the examiners to his non-service connected bilateral knee conditions.  In the case of his neurological symptoms, the April 2013, October 2013, and July 2014 opinions indicated that those symptoms were unrelated to the vascular repair.

In short, the only residual of the 1978 surgery is the scar.  As already explained, the scar does not meet the criteria for a higher rating.

Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  More competent evidence concerning the nature and extent of the Veteran's post-operative residuals, tear of popliteal artery and vein was provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

In sum, the preponderance of the evidence is against a rating in excess of 10 percent for the post-operative residuals of the tear of the right popliteal artery and vein.  

Extraschedular Consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering if the Veteran is entitled to an extraschedular rating.  As already explained, however, the Veteran's VA examinations have attributed the orthopedic and neurologic symptoms to other causes.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's scar with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the pain associated with the Veteran's scar is expressly contemplated by the rating schedule.  As discussed below, the Veteran has additional disorders, which are not service-connected and not associated with his scar.  There is no indication the service-connected condition results in any symptoms that fall so far outside the rating schedule as to render its application inadequate.  Consequently, referral of the matter for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for post-operative residuals, tear of the right popliteal artery and vein is denied.


REMAND

The Board regrets the further delay in the adjudication of the Veteran's claim. Nevertheless, further development is necessary before a decision on the merits may be made on the issues of entitlement to service connection for disabilities of the right and left knees, to include as secondary to post-operative residuals, tear of the right popliteal artery and vein.

In the September 2013 remand, regarding the claimed right and left knee disorders, the Board requested that the examiner opine as to whether it was at least as likely as not that any right and/or left knee disorder identified, including degenerative arthritis or osteoarthritis, was secondary to or was aggravated by the Veteran's service connected right popliteal artery vein tear.  The examiner was also requested to specifically comment on the Veteran's assertions that treatment for the service-connected right popliteal artery and vein tear (insertion of a clip to resolve popliteal artery and vein tear and/or steroid injections in the knee to alleviate pain) proximately caused the degenerative arthritis in his right knee, and that the degenerative arthritis in his left knee resulted from favoring this right knee over the years.  In addition, the Board requested symptoms caused by the service-connected post-operative residuals of a tear of the right popliteal artery and vein.

In the October 2013 VA examination, the examiner did address whether the left knee was aggravated by the right knee, but a complete rationale was not offered.  The examiner did not address causation, or whether any right or left leg disorder was "caused by or worsened" by the right leg popliteal artery and vein tear.  There was also no mention in this examination of the clip insertion to resolve the tear and whether it caused pain or degenerative arthritis of the right leg.  The July 2014 independent medical expert opinion was requested to respond to similar questions as it was noted that the October 2013 VA examiner still did not address the question of additional residuals, other than a scar, of the Veteran's service-connected popliteal tear of the artery and vein.  The July 2014 independent medical examiner's report did not address whether any of the Veteran's right and/or left knee disorders (other than the scar) were "caused by or worsened" by his right leg popliteal artery and vein tear.  The July 2014 examiner also did not mention the significance of the insertion of a clip to resolve the tear or whether it affected any existing right or left knee disability.  In addition, the July 2014 report did not adequately address causation or aggravation.  Thus, the Board must remand this case in order for another VA examination to be obtained which adequately addresses the Board's medical opinion request.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed disabilities since service.  After securing any necessary authorization, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

2.  Following the receipt of any records requested above, schedule the Veteran for a VA examination (but not before an examiner who has previously examined the Veteran) to determine the etiology of any right and/or left knee disability (other than the right leg scar).  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any right and/or left knee disability identified (other than the right leg scar), including degenerative arthritis, is secondary to or was aggravated by the Veteran's service connected right popliteal artery and vein tear or repair.  The examiner should comment on the Veteran's assertions that treatment for the service-connected right popliteal artery and vein tear (insertion of a clip to resolve popliteal artery and vein tear and/or steroid injections in the knee to alleviate pain) proximately caused the degenerative arthritis in his right knee, and that the degenerative arthritis in his left knee resulted from favoring his right knee over the years.

The examiner must provide a rationale for each opinion.  In addition, the examiner must consider the Veteran's statements concerning experiencing knee pain since his 1978 knee surgery, and limping.

3.  Determine whether the examination report contains the requested opinion and that the supporting rationale is sufficient.  If not, return for an addendum.  

4.  Thereafter, readjudicate the remaining claims on appeal in light of the additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, provide him and his representative with a supplement statement of the case, and afford them the opportunity to respond to it. 

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the conclusion warranted in this case.  No action is required by the Veteran until contacted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


